Exhibit 10.1

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT (the “Joinder Agreement”) is made as of the 15th day of
June, 2011 by and among MARKWEST ENERGY PARTNERS, L.P., a Delaware limited
partnership (“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually
and as Administrative Agent (in such capacity, “Administrative Agent”), Issuing
Bank and Swingline Lender and CITIBANK, N.A., a national banking association
(“New Lender”).

 

RECITALS

 

Borrower, Administrative Agent, Issuing Bank, Swingline Lender and the Lenders
named therein are parties to that certain Amended and Restated Credit Agreement
dated as of July 1, 2010 (as amended, supplemented, restated, increased,
extended or otherwise modified from time to time, the “Credit Agreement”).  All
terms used herein and not otherwise defined shall have the same meaning given to
them in the Credit Agreement.

 

Pursuant to Section 2.09 of the Credit Agreement, Borrower has the right to
cause from time to time a Commitment Increase by adding to the Credit Agreement
an additional Lender which is reasonably acceptable to the Administrative Agent;
provided however (i) no Default or Event of Default has occurred and is
continuing or would exist after giving effect to the Commitment Increase, (ii) a
Notice of Commitment Increase has been given by the Borrower to the
Administrative Agent no later than three Business Days prior to the Revolving
Commitment Termination Date, (iii) the effective date of the Commitment Increase
shall be no earlier than five Business days after Administrative Agent’s receipt
of the Notice of Commitment Increase; (iv) no such increase shall result in the
aggregate amount of the Commitments exceeding $900,000,000, and (v) no such
increase shall be in an amount less than $5,000,000.

 

AGREEMENT

 

1.             Borrower and New Lender hereby agree that, from and after the
date hereof, New Lender shall have the Commitment as set forth on the attached
Supplement to Schedule 1.  By its execution and delivery of this Joinder
Agreement, New Lender hereby assumes all of the rights and obligations of a
Lender under the Credit Agreement to the extent of such Commitment.  Such
Commitment of New Lender shall represent an increase in the Commitments pursuant
to Section 2.09 of the Credit Agreement.

 

2.             Administrative Agent acknowledges that the New Lender is
reasonably acceptable to the Administrative Agent.

 

3.             New Lender hereby (a) represents and warrants as follows: (i) it
has full power and authority, and has taken all action necessary to execute and
deliver this Joinder Agreement, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Commitment Increase Effective Date (hereinafter defined), it shall, to the
extent of its Commitment, be bound by the provisions of the Credit Agreement as
a Lender thereunder, and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 6.01 (a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder Agreement on

 

1

--------------------------------------------------------------------------------


 

the basis of which it has made such analysis and decision independently and
without reliance on Administrative Agent or any other Lender, and (iv) if it is
a Foreign Lender, attached to this Joinder Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by New Lender; and (b) agrees that (1) it will,
independently and without reliance on Administrative Agent, or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (2) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

4.             This Joinder Agreement shall be effective on the date (the
“Commitment Increase Effective Date”) that (i) Borrower and New Lender each
execute a counterpart hereof and deliver the same to Administrative Agent,
(ii) Administrative Agent, Issuing Bank and Swingline Lender execute and deliver
a counterpart hereof to Borrower and New Lender and (iii) each of the conditions
to the increase in the aggregate Commitment in Section 2.09 of the Credit
Agreement shall have occurred.  From and after the Commitment Increase Effective
Date, New Lender shall be a “Lender” under the Loan Documents.

 

5.             Upon any increase in the aggregate Commitment pursuant to
Section 2.09, Lenders have authorized Administrative Agent and Borrower to make
non-ratable borrowings and prepayments of the Loans, and if any such prepayment
would result in payments being due under Section 3.05, Borrower shall pay any
such required amounts in order to keep the outstanding Loans ratable with any
revised Applicable Percentage arising from the Commitment under this Joinder
Agreement.  On the Commitment Increase Effective Date, New Lender shall make a
Loan for the account of Borrower to the extent necessary to implement such
provisions of Section 2.09 of the Credit Agreement.

 

6.             Borrower (a) represents and warrants that, on and as of the
Commitment Increase Effective Date, before and after giving effect to the
increase in the aggregate Commitment resulting hereunder, (i) no Default or
Event of Default exists or would exist immediately after giving effect to the
Commitment Increase, (ii) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Commitment Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and except that for purposes of this Joinder Agreement the
representation and warranty contained in subsection (b) of Section 5.06 shall be
deemed to refer to the most recent financial statements furnished pursuant to
clause (a) of Section 6.01, and (iii) all financial covenants in Section 7.15
would be satisfied on a pro forma basis as of the most recent testing date and
on the Commitment Increase Effective Date after giving effect to the actual
Credit Exposure on the Commitment Increase Effective Date.  Borrower hereby
certifies that attached hereto is a true and correct copy of resolutions of the
Board of Directors of MarkWest Energy GP, L.L.C. acting in its capacity as
general partner of the Borrower authorizing the increase in the aggregate
Commitment to $745,000,000 as set forth in this Joinder Agreement.

 

7.             Borrower hereby (i) consents to the provisions of this Joinder
Agreement and the transactions contemplated herein and (ii) agrees that all of
its respective obligations and covenants thereunder shall remain unimpaired by
the execution and delivery of this Joinder Agreement and the other documents and
instruments executed in connection herewith.

 

8.             This Joinder Agreement may not be amended, changed, waived or
modified, except by a writing executed by the parties hereto.

 

2

--------------------------------------------------------------------------------


 

9.             This Joinder Agreement embodies the entire agreement among New
Lender, Borrower, Issuing Bank, Swingline Lender and Administrative Agent with
respect to the subject matter hereof and supersedes all other prior arrangements
and understandings relating to the subject matter hereof.

 

10.           This Joinder Agreement may be executed in any number of
counterparts each of which shall be deemed to be an original.  Each such
counterpart shall become effective when counterparts have been executed by all
parties hereto.  Delivery of an executed counterpart of this Joinder Agreement
by telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.

 

11.           This Joinder Agreement shall be binding upon and inure to the
benefit of New Lender and Borrower and their respective successors and permitted
assigns, except that neither party may assign or transfer any of its rights or
obligations hereunder except in compliance with the requirements of
Section 10.07 of the Credit Agreement.

 

12.           This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

If requested by New Lender, Borrower shall execute and deliver to New Lender, as
of the Commitment Increase Effective Date, a Note in the form attached to the
Credit Agreement to evidence the Commitment of New Lender.

 

[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Administrative Agent, Issuing Bank, Swingline Lender, 
Borrower and New Lender have executed this Joinder Agreement as of the date
shown above.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and Swingline Lender

 

 

 

 

 

By:

/s/ SUZANNE F. RIDENHOUR

 

 

Suzanne F. Ridenhour

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as New Lender

 

 

 

 

 

By:

/s/ TODD MOGIL

 

Name:

Todd Mogil

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY PARTNERS, L.P.,

 

as Borrower

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------